Citation Nr: 0514956	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  94-15 848	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1970, including service in Vietnam from July to 
November 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of VARO in New 
Orleans, Louisiana, which denied the veteran's claim of 
service connection for PTSD.  The Board denied the veteran's 
claim of service connection for PTSD in a decision dated in 
February 1998.  The veteran subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in May 1999, the Court 
vacated the February 1998 decision and remanded the issue to 
the Board.  In May 2000, the Board remanded the claim to the 
RO for further development.

In February 2003, the Board again denied the claim of service 
connection for PTSD.  The veteran once again appealed to the 
Court.  The appellant filed a brief to the Court in December 
2003 and in March 2004, the Appellee (the Secretary) filed 
its brief.  The Court issued a Memorandum Decision in July 
2004 in which they remanded the case to the Board.  In August 
2004, the Court entered a judgment on the case.

The Board notes that the veteran presented for a regional 
hearing before a local hearing officer and a Travel Board 
hearing before the undersigned Board Member in October 1995 
and April 1997, respectively; transcripts of these hearings 
are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has PTSD as a result of his 
service in Vietnam.  He asserts that while in Vietnam he was 
under mortar/rocket attacks on multiple occasions.  In July 
2001, the RO contacted the U.S. Armed Services Center for 
Unit Records Research (USASCURR) in an effort to verify the 
veteran's claimed service stressors.  In February 2002, the 
Director of the USASCURR informed the RO that the Center had 
been "unable to conduct specific PTSD research" on the 
veteran's behalf because he had not listed any stress 
incidents.  Thereafter, in May 2002, the veteran submitted to 
the RO a newspaper article from The White Elephant News, 
dated September 26, 1969, reflecting that, on September 6, 
1969, there had been a rocket attack on the U.S. Naval 
Support Activity Supply Depot in Da Nang.  The veteran's 
personnel records show that he was stationed at the Naval 
Support Activity in Da Nang.

In the July 2004 Memorandum Decision, the Court noted that in 
the Secretary's brief it conceded to error in the February 
2003 Board decision which included the following: 1) failure 
of the Board to conduct a proper diligent attempt to verify 
the veteran's allege stressor; 2) in its discussion of The 
White Elephant News article, the Board failed to take into 
account the fact that the September 6, 1969, explosion at the 
supply depot was caused by an enemy rocket attack; and 3) the 
Board failed to recognize the Court's relevant decisions in 
Suozzi v. Principi, 10 Vet. App. 307 (1997) and Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Court agreed with the 
Secretary's findings.  The Court, therefore, instructed VA to 
attempt to obtain from the USASCURR the veteran's unit 
records and any other information that could corroborate his 
alleged stressors regarding being under rocket/mortar 
attacks.  The Court also stated, in essence, that if the 
veteran's stressors were verified, he should be provided with 
a medical examination, to include an opinion.

In light of the foregoing, the case is REMANDED for the 
following:

1.  Once again request that the veteran 
provide specific information, including 
dates, locations, names of other persons 
involved, units involved etc., relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the veteran 
should be advised that he should provide 
buddy statements or other corroborating 
evidence that may support his statement 
that he was subjected to mortar/rocket 
attacks on several occasions.  Afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support 
regarding his claimed stressors.

2.  Thereafter, prepare a summary of all 
of the claimed stressors including the 
September 6, 1969 rocket attack on the 
Naval Support Activity Supply Depot in Da 
Nang.  This summary together with a copy 
of the DD 214 form, and all other 
necessary documents, including a copy of 
the veteran's service personnel file 
should be sent to USASCURR.  Ask 
USASCURR, or any other appropriate 
federal archive, to provide the veteran's 
unit records from his period of service 
in Vietnam from July to November 1969.  
Also request that they provide any other 
information that might corroborate the 
veteran's alleged stressors of being 
under rocket/mortar attacks on multiple 
occasions from July to November 1969 
while at the U.S. Naval Support Activity 
in Da Nang.   If unable to corroborate 
any of the veteran's stressors, inform 
the veteran of the results of the 
requests for information about the 
stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to any stressors 
in service, and if so, what was the 
nature of the stressors.

4.  If it is determined that the veteran 
was exposed to stressors in service, 
arrange for the veteran to be accorded 
another VA psychiatric examination.  The 
entire claims folder including a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  
The review should include the veteran's 
service medical records, dated in May 
1969 and July 1969 (dated prior to the 
veteran's service in Vietnam) which 
reflect psychiatric treatment and a 
diagnosis of mixed character disorder 
with passive aggressive and sociopathic 
features.  

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  The veteran must be furnished a 
supplemental statement of the case (SSOC) 
taking into consideration all evidence 
added to the record since the August 2002 
SSOC.  Thereafter, the veteran and his 
representative should be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


